DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species 1 in the reply filed on 09/14/2021 is acknowledged.
	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 recite “a third sole component” in line 2. Claim 6 further recites “a fourth sole component” in line 6. It is not clear what structure is encompassed by the third sole component and the fourth sole component, especially in light of the lack of disclosure in the specification regarding the specific structure of the third and fourth sole components. It is not clear if the third and fourth sole 
For purposes of examination it appears that the third and fourth sole components are portions of larger sole elements which also include the first sole component and the second sole component, as is consistent with the disclosure (see Fig. 1A-1F).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litchfield et al. (US 6,453,577), herein Litchfield.
Regarding claim 1, Litchfield discloses a sole structure for an article of footwear, comprising: a first pump (chamber 104) including a first inlet (via passage 136) and a first outlet (via passage 124) in fluid communication with a first internal pump chamber defined by the first pump, wherein the first internal pump chamber includes an open space defined, at least in part, between a first wall (top wall) and a second wall (bottom wall) located opposite the first wall, wherein at least one of the first wall or the second wall is collapsible to decrease volume of the first internal pump chamber and force fluid to 
Regarding claim 2, Litchfield discloses a second pump (chamber 114) including a second inlet (via passage 124) and a second outlet (via passage 136) in fluid communication with a second internal pump chamber defined by the second pump, wherein the second internal pump chamber includes an open space defined, at least in part, between a third wall and a fourth wall located opposite the third wall, wherein at least one of the third wall or the fourth wall is collapsible to decrease volume of the second internal pump chamber and force fluid to exit the second internal pump chamber via the second outlet, and wherein the second inlet is in fluid communication with the first outlet to admit fluid pumped from the first pump into the second internal pump chamber (Fig. 1, 6-7).
Regarding claim 3, Litchfield discloses a first fluid transfer line (passage 124) having a first end engaged with the first outlet and a second end engaged with the second inlet (Fig. 1).
Regarding claim 4, Litchfield discloses that the second major surface of the first sole component includes a third pump containing region (indentation 702), and wherein the third pump containing 
Regarding claim 5, Litchfield discloses that the fourth major surface of the second sole component includes a fourth pump containing region (indentation 706), and wherein the fourth pump containing region defines a fourth pump engaging surface configured to lie immediately adjacent an exterior side of the fourth wall of the second internal pump chamber (Fig. 6-9).
Regarding claim 6, Litchfield discloses a third sole component (forefoot portion of midsole 606) having a fifth major surface and a sixth major surface opposite the fifth major surface, wherein the sixth major surface includes a third pump containing region (indentation 706), and wherein the third pump containing region defines a third pump engaging surface configured to lie immediately adjacent an exterior side of the third wall of the second internal pump chamber; and a fourth sole component (forefoot portion of outsole 604) having a seventh major surface and an eighth major surface opposite the seventh major surface, wherein the eighth major surface includes a fourth pump containing region (indentation 702), and wherein the fourth pump containing region defines a fourth pump engaging surface configured to lie immediately adjacent an exterior side of the fourth wall of the second internal pump chamber (Fig. 6-9).
Regarding claim 7, Litchfield discloses a third sole component (forefoot portion of outsole 604) having a fifth major surface and a sixth major surface opposite the fifth major surface, wherein the sixth major surface includes a third pump containing region (indentation 702), and wherein the third pump containing region defines a third pump engaging surface configured to lie immediately adjacent an exterior side of the third wall of the second internal pump chamber; and wherein the fourth major surface of the second sole component includes a fourth pump containing region (indentation 706), and wherein the fourth pump containing region defines a fourth pump engaging surface configured to lie immediately adjacent an exterior side of the fourth wall of the second internal pump chamber (Fig. 6-9).

Regarding claim 9, Litchfield discloses that the second internal pump chamber has an ellipsoidal and/or spheroidal shape, wherein the third pump engaging surface has a semi-ellipsoidal and/or semi-spheroidal shape, and/or wherein the fourth pump engaging surface has a semi-ellipsoidal and/or semi-spheroidal shape (Fig. 1, 7).
Regarding claim 10, Litchfield discloses that the first major surface of the first sole component is a ground facing surface of the sole structure and includes a first protrusion located and configured to activate the first pump and a second protrusion located and configured to activate the second pump (Fig. 7).
Regarding claim 11, Litchfield discloses a bladder (chamber 116) in fluid communication with the second outlet of the second pump (Fig. 1).
Regarding claim 12, Litchfield discloses that at least a portion of the bladder is located between the second major surface of the first sole component and the fourth major surface of the second sole component (Fig. 6, 7).
Regarding claim 13, Litchfield discloses a foot support bladder (chamber 122) in fluid communication with the bladder that is in fluid communication with the second outlet of the second 
Regarding claim 14, Litchfield discloses that the first pump is located in a heel region of the sole structure and the second pump is located in a forefoot region of the sole structure (Fig. 1, 6).
Regarding claim 15, Litchfield discloses that the first sole component is an outsole component and/or the second sole component is a foam midsole component column 9, lines 35-36; Fig. 6, 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732